          Case 5:20-cv-06007-VKD Document 62 Filed 07/21/21 Page 1 of 7




July 8, 2021

NOTICE TO ALL PARTIES

       RE:      Jackson, Kevin F. vs. Applied Materials
                Reference #:1110027244

Dear Parties:

JAMS has received a Demand for Arbitration in the above-referenced matter.

Upon review of the Demand and accompanying documents JAMS has determined that JAMS
Policy on Employment Arbitration Minimum Standards of Procedural Fairness applies.

Please carefully review the enclosed Minimum Standards as JAMS requires that the parties
comply with them in order to proceed.

The Minimum Standards will apply notwithstanding any contrary provisions in the parties’
pre-dispute arbitration agreement. The parties’ agreement to proceed constitutes agreement to
the foregoing.

Any further issue about whether the Minimum Standards apply should be directed to the
arbitrator once he or she is appointed. After hearing from the parties, if the arbitrator believes
JAMS should revisit the issue, the arbitrator may advise JAMS accordingly. JAMS will then
review the issue, taking the arbitrator’s position into consideration, and will make a final
determination.

Sincerely,


Jesse C. Dienner
Senior Case Manager
JDIENNER@JAMSADR.COM
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa




    JAMS Policy on
    Employment Arbitration
    Minimum Standards of
    Procedural Fairness

    Effective July 15, 2009
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa
      JAMS POLICY ON
      EMPLOYMENT ARBITRATION
      MINIMUM STANDARDS OF
      PROCEDURAL FAIRNESS
      This document presents the principles and policies of JAMS
      on the use of arbitration for resolving employment-related
      disputes. These policies include the Minimum Standards
      of Procedural Fairness, which apply to arbitrations based
      on pre-dispute agreements that are required as a condition
      of employment. JAMS will administer mandatory arbitra-
      tions in employment cases only if the arbitration provision
      complies with JAMS Minimum Standards.

      JAMS continues to urge employers and employees to use,
      at the earliest point possible, mediation and other ADR pro-
      cesses that encourage consensual resolution of disputes in
      a fair, affordable and efficient manner. We also recommend
      that employers consult with counsel when considering,
      drafting or implementing pre-dispute arbitration clauses
      that relate to statutory employment claims.


      A. Preference for Mediation
         and Voluntary Arbitration
      JAMS encourages the use of mediation and of voluntary
      arbitration that is not a condition of initial or continued
      employment. JAMS does not take a position on the enforce-
      ability of condition-of-employment arbitration clauses,
      but it monitors developments in courts, legislatures and
      regulatory agencies concerning the enforceability of the
      clauses. If courts rule definitively that such clauses are
      unenforceable, or if laws or regulations proscribe their use,
      JAMS will comply with the rulings or laws in the applicable
      cases or jurisdictions. Absent such proscriptions, JAMS
      accepts arbitration assignments based on condition-of-
      employment clauses (provided the Minimum Standards
      are met) but does not encourage the use of such clauses.


      B. Minimum Standards
         of Procedural Fairness
      If an arbitration is based on a clause or agreement that is
      required as a condition of employment, JAMS will accept
      the assignment only if the proceeding complies with the
      Minimum Standards of Procedural Fairness for Employ-
      ment Arbitration.


  2    JAMS EMPLOYMENT MINIMUM STANDARDS | JULY 15, 2009
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa
     Standard No. 1:
     All Remedies Available
      All remedies that would be available under the applicable
      law in a court proceeding, including attorneys fees and
      exemplary damages, as well as statutes of limitations,
      must remain available in the arbitration. Post-arbitration
      remedies, if any, must remain available to an employee.

      Comment: This standard does not make any change in
      the remedies available. Its purpose is to ensure that the
      remedies available in arbitrations and court proceedings
      are the same. JAMS does not object if an employer chooses
      to limit its own post-arbitration remedies.


      Standard No. 2: Arbitrator Neutrality
      The arbitrator(s) must be neutral, and an employee
      must have the right to participate in the selection of the
      arbitrator(s).


      Standard No. 3:
      Representation by Counsel
      The agreement or clause must provide that an employee
      has the right to be represented by counsel. Nothing in the
      clause or procedures may discourage the use of counsel.


      Standard No. 4: Access to
      Information/Discovery
      The procedures must provide for an exchange of core in-
      formation prior to the arbitration.

      Comment: Generally, this discovery should include at least
      (a) exchange of relevant documents, (b) identification of
      witnesses and (c) one deposition for each side, i.e., of the
      employee and of a supervisor or other decision-maker of
      the employer. Other discovery should be available at the
      arbitrator’s discretion.


      Standard No. 5:
      Presentation of Evidence
      At the arbitration hearing, both the employee and the
      employer must have the right to (a) present proof, through
      testimony and documentary evidence, and (b) cross-
      examine witnesses.




  3    JAMS EMPLOYMENT MINIMUM STANDARDS | JULY 15, 2009
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa
     Standard No. 6: Costs and
     Location Must Not Preclude
     Access to Arbitration
      An employee’s access to arbitration must not be precluded
      by the employee’s inability to pay any costs or by the loca-
      tion of the arbitration. The only fee that an employee may
      be required to pay is the initial JAMS Case Management
      Fee. All other costs must be borne by the company, includ-
      ing any additional JAMS Case Management Fees and all
      professional fees for the arbitrator’s services. In California,
      the arbitration provision may not require an employee who
      does not prevail to pay the fees and costs incurred by the
      opposing party.

      Comment: JAMS does not preclude an employee from con-
      tributing to administrative and arbitrator fees and expenses.


      Standard No. 7: Mutuality
      JAMS will not administer arbitrations pursuant to clauses
      that lack mutuality. Both the employer and the employee
      must have the same obligation (either to arbitrate or go to
      court) with respect to the same kinds of claims.


      Standard No. 8: Written Awards
      An arbitration award will consist of a written statement
      signed by the Arbitrator regarding the disposition of each
      claim and the relief, if any, awarded as to each claim. The
      Arbitrator will also provide a concise written statement of
      the reasons for the Award, stating the essential findings
      and conclusions on which the award is based.

                                  * * *
      If JAMS becomes aware that an arbitration clause or proce-
      dure does not comply with the Minimum Standards, it will
      notify the employer of the Minimum Standards and inform
      the employer that the arbitration demand will not be ac-
      cepted unless there is full compliance with those standards.
      In assessing whether the standards are met and whether
      to accept the arbitration assignment, JAMS, as the ADR
      provider, will limit its inquiry to a facial review of the clause
      or procedure. If a factual inquiry is required, for example,
      to determine compliance with Minimum Standards, it must
      be conducted by an arbitrator or court.




  4     JAMS EMPLOYMENT MINIMUM STANDARDS | JULY 15, 2009
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa
     C. Questions about Enforcement
        and Arbitrability
      If a party contests the enforceability of a pre-dispute arbitra-
      tion agreement that was required as a condition of employ-
      ment, and if compliance with the Minimum Standards is in
      question, JAMS will, if given notice of the dispute, defer
      administering the arbitration for a reasonable period of time
      to allow the contesting party to seek a judicial ruling on the
      issue. JAMS will comply with that judicial determination. If
      there is no judicial determination within a reasonable period
      of time, JAMS will resolve questions of arbitrability under
      the applicable JAMS Arbitration Rules and Procedures for
      Employment Disputes.


      D. Other
      Parties to an employment arbitration may choose to fol-
      low the Arbitration Rules and Procedures for Employment
      Disputes that were developed by JAMS. These Rules
      andProcedures exceed the Minimum Standards by provid-
      ing further procedural protections, including additional
      discovery and an optional appeal process, to all parties in
      an employment arbitration.

      JAMS is committed to ensuring that all staff who work on
      employment-related dispute resolution issues are aware
      of these principles and policies. Internal controls are used
      to ensure knowledge and compliance by the staff, and to
      ensure that the company’s marketing activities in the em-
      ployment area do not give rise to any actual or perceived
      conflict of interest on the part of JAMS or its neutrals.

      Note: These Minimum Standards do not apply if the
      agreement to arbitrate was individually negotiated by the
      employee and employer, or if the employee was represented
      or advised by counsel during the negotiations.




  5     JAMS EMPLOYMENT MINIMUM STANDARDS | JULY 15, 2009
0-cv-06007-VKD Document 62 Filed 07/21/21 Pa




     800.352.5267 | www.jamsadr.com
